Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

1. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, Vaitaitis (US 20080247325), in view of Warner (US 20050128201), in view of DeMaris (US 20070038970), in view of Carlsson (US 20160267397), in view of Jain (US 20190236177), and further in view of Wang (US 20180046936) failed to disclose a method comprising: receiving a first data point and a second data point in a data stream; identifying a first plurality of data points from the data stream, wherein the first plurality of data points corresponds to a timestamp associated with the first data point and a timestamp associated with the second data point; generating at least a first cluster for the first plurality of data points based on a predefined cluster radius; upon determining that the first data point is outside of the first cluster, labeling the first data point as anomalous; generating a predicted value for the second data point, based on processing data points in the first cluster using a first machine learning model; computing a deviation between the predicted value for the second data point and an actual value for the second data point; upon determining that the deviation exceeds a first predefined threshold, labeling the second data point as anomalous; and facilitating reallocation of computing resources, based on at least one of (i) labeling the first data point as anomalous, or (ii) labeling the second data point as anomalous, as recited by the independent claim 1.

Regarding Claim 1, the closest prior-art found, Vaitaitis, Warner, DeMaris, Carlsson, Jain and Wang discloses of a method comprising: receiving a first data point and a second data point in a data stream; identifying a first plurality of data points from the data stream, wherein the first plurality of data points corresponds to a timestamp associated with the first data point and a timestamp associated with the second data point; generating at least a first cluster for the first plurality of data points based on a predefined cluster radius; upon determining that the first data point is outside of the first cluster, labeling the first data point as anomalous; generating a predicted value for the second data point, based on processing data points in the first cluster using a first machine learning model; and facilitating reallocation of computing resources, based on at least one of (i) labeling the first data point as anomalous.
Respectively, Vaitaitis teaches of determining data latency in a network, in which, a data stream of data points is transmitted, is provided. The method includes recording at a first network point a first data sample, comprising a first plurality of data points, of application level data from a first data stream, and first time stamp information associated with the first plurality of data points, and recording at a second network point a second data sample, comprising a second plurality of data points, of application level data from a second data stream, and second time stamp information associated with the second plurality of data points. A match between the first and second data samples is determined. An average time difference between the first and second time stamp information is then determined, where the average time difference provides a measure of data latency between the first and second network points.
Warner teaches that a user provides a time period that selects a group of objects including a plurality of data points that the user wants to visualize. (block 510) The plurality of data points are mapped to features selected by the user, such as the group's radius, position and color. (block 520) Key frames are generated for each object of the group of objects for each interval of the time period. (block 530) Relations are inserted to connect each object of the group of objects. (block 540) The group of objects and relations are animated by using the key frames over the time period. (block 550) An object's position is offset during the animation according to an elasticity variable selected by the user. (block 560).
DeMaris teaches of Clustering with hard constraints often poses a very difficult optimization problem. An easier approach would be to use a penalized objective function. One can penalize the original k-means objective function (mean-squared error) with a cost for every distance larger than predefined threshold, as follows: E = i .times. [ ( x i - c j ) 2 + ( x i - c j - ) 2 * P .function. ( x i - c j &gt; ) * C ] ##EQU1## where [0031] c.sub.j is the closest cluster mean to data point x.sub.i; [0032] .epsilon. is a pre-specified radius threshold; [0033] P(|x.sub.i-c.sub.j|&gt;.epsilon.) is a predicate function that takes value 1 when the condition in the parentheses holds, and 0 otherwise; and [0034] C is a parameter to tradeoff between minimizing MSE objective and reducing the number of data points that are at a distance larger than .epsilon. from their cluster means.
Carlsson teaches that the instructions are executable by a processor to perform a method. The method comprises receiving a network of a plurality of nodes and a plurality of edges, each of the nodes of the plurality of nodes comprising members representative of at least one subset of training data points, each of the edges of the plurality of edges connecting nodes that share at least one data point of the training data points, the training data set including rows and columns, each row defining a data point of the training data set and each column defining a feature, the training data set including an initial number of columns, each column including values associated with a feature of a plurality of features, grouping the data points of the training data set into a plurality of groups, each group of the plurality of groups including a different subset of data points of the training data set, each data point of the training data set being a member of at least one group of the plurality of groups, creating a first transformation data set, the first transformation data set including the training data set as well as a plurality of feature subsets, each of the plurality of feature subsets being associated with at least one group of the plurality of groups, values of a particular data point for a particular feature subset for a particular group being based on values of the particular data point in the training data set if the particular data point is a member of the particular group, and applying a machine learning model to the first transformation data set to generate a prediction model.
Jain teaches that if the standard deviation of a data point differs from the historical standard deviation by a predetermined standard deviation threshold value, an anomaly is detected for the data value. In FIG. 7, an anomaly is detected for data points in time range, because the standard deviations of those data point values are substantially greater than the historical standard deviation of first portion.
Wang teaches that this may, in turn, result in a reduction and/or allow a reallocation of resources required for processing test data points that are classified as an anomaly when, in fact, they are not.
However, the prior art, Vaitaitis, Warner, DeMaris, Carlsson, Jain and Wang failed to disclose the following subject matter such as “computing a deviation between the predicted value for the second data point and an actual value for the second data point; upon determining that the deviation exceeds a first predefined threshold, labeling the second data point as anomalous and facilitating reallocation of computing resources based on the second data point being anomalous”.
Claim 9 is the product claim, similar to the claim 1, and claim 15 is the system claim, similar to the claim 1. Therefore, claims 1-20 are allowed.

2. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE U JEON/Primary Examiner, Art Unit 2193